Swift, J.
The question in this case, is, whether the notes given by the petitioner to the respondent Socket, were obtained by fraud, and are void 1 It appears, that Timothy *555Kirk, for himself and James Truman anil Samuel Holton, sold to Hillhousc and Morse and fo John Morris jun. certain' patent rights, and received their notes ; that this transaction was a gross fraud, which rendered their notes void ; and that Sachet aided Kirk in practising the fraud, and was a parfy to it : After which, he purchased the right of Bolton to one third of the notes and money obtained by this fraud; that he then sold the same to Hilllmise, the petitioner, for the notes stated in the petition, who was ignorant of the fraud ; that Kirk then endorsed on the notes given by Hillhousc and Morse 1540 dollars, and gave him a note on Morris for 300 dollars, which was obtained by the fraudulent sale of said patent rights, the said Morris being a bankrupt; and that this was all the consideration which Hillhousc ever received for the notes prayed to be relieved against.
It has been contended, that this is not a substitution of notes ; but a sale of the share of Socket in the avails of the sales of the patent rights, which constitutes a new consideration, and renders the notes valid; but I am of opinion that this transaction was, substantially, a substitution of notes; and that the original fraud is not purged. The consideration remained the same, except the note against Mom's, which having been obtained by a like fraud, and being of no value, does not constitute a consideration to support the notes.
Indeed, the last transaction was a fraud. Sachet, knowing tiie whole claims of Bolton to be founded in fraud, that all the notes, beiug for the avails of (he patent rights, were void, and that Hillhousc was ignorant of it, he concealed the fact, and received from him a new note. This fraud vitiates the contract, and renders the note obtained by it, a nullity.
As to any variance between the facts stated in the petition, and those found by the court* it may be observed, that they are not materially different, but are, substantially, the same; and in a petition in equity for relief on the ground of fraud, it is not necessary fo prove the facts precisely as laid: It is sufficient to prove them in substance.
All the other Judges concurred in this opinion.
Judgment affirmed,